Citation Nr: 0945194	
Decision Date: 11/27/09    Archive Date: 12/04/09

DOCKET NO.  06-09 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
under 38 U.S.C.A. § 1318 (West 2002).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel



INTRODUCTION

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran had active duty military service from November 
1945 to October 1946.  The appellant is the Veteran's widow.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating determination by 
the Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Cleveland, Ohio.

The Board notes that this case was appealed to the Court of 
Appeals of Veterans Claims and remanded by joint motion in 
October 2009.  Of the three issues appealed, including 
entitlement to service connection for the cause of the 
Veteran's death, entitlement to DIC compensation under 
38 U.S.C.A. § 1318, and entitlement to accrued benefits based 
on a claim for an earlier effective date for service 
connection for hearing loss, only the appellant's claim for 
DIC was vacated and remanded.  Thus, the issues of 
entitlement to service connection for the cause of the 
Veteran's death and entitlement to accrued benefits based on 
a claim for an earlier effective date for service connection 
for hearing loss are not discussed here.

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The Veteran in this case was service-connected for bilateral 
hearing loss with a disability rating of 100 percent in 
January 2005, effective October 29, 2003.  The Veteran died 
in March 2005.  

The appellant in this case, the Veteran's widow, filed a 
claim for Dependency and Indemnity Compensation (DIC) in 
April 2005.  The appellant's claim was denied in an RO 
decision dated in August 2005.  The Board likewise denied the 
appellant's claim in a decision dated in August 2007.  The 
appellant was denied DIC benefits in part because the Veteran 
was not service-connected for his hearing disability at a 
rating of 100 percent for at least 10 years prior to his 
death.   

In her Notice of Disagreement, received in September 2005, 
the appellant alleged that had the proper evidence been 
reviewed, the Veteran would have been service connected as 
far back as June 1946.  To support her contention, the 
appellant submitted a copy of a June 1946 audiogram, which 
the Board notes was part of the record at the time of the 
Veteran's earliest denial of service connection for bilateral 
hearing loss in May 1951.

The appellant's DIC claim was appealed to the Court of 
Appeals of Veterans Claim and subsequently remanded to the 
Board by joint motion in October 2009.  The parties to the 
joint motion determined that the Board did not adequately 
discuss whether the Veteran's September 2005 letter could be 
liberally construed as a claim of clear and unmistakable 
error (CUE).  See Robinson v. Shinseki, 557 F.3d 1355, 1359 
(Fed. Cir. 2009) (noting that the Board has a special 
obligation to read pro se filings liberally).  

In November 2009, the appellant's representative formally 
claimed that clear and unmistakable error occurred in each of 
the final denials leading up to the grant of service 
connection for bilateral hearing loss in January 2005.  Since 
an earlier grant of service connection could affect the 
adjudication of the appellant's claim for entitlement to DIC 
benefits under 38 U.S.C.A. § 1318, the Board finds that the 
issue of CUE is inextricably intertwined with the current 
issue on appeal and therefore the case must be remanded for 
original consideration of the appellant's CUE claims.  See 
Harris v. Derwinski, 1 Vet. App. 180 (1991) (ruling that all 
issues "inextricably intertwined" with an issue certified for 
appeal are to be identified and developed prior to appellate 
review). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Review all final denials of service 
connection for hearing loss issued prior 
to the Veteran's initial grant of service 
connection in January 2005.  In reviewing 
each of the prior final denials, determine 
whether each was clearly and unmistakably 
erroneous.  Upon completion, notify the 
appellant and her representative of the 
decision, including notice of appellant 
rights.

2. After allowing for sufficient time for 
the appellant to respond with respect to 
the issues of CUE, review the expanded 
record and determine if the appellant has 
submitted evidence sufficient to warrant 
entitlement to the benefit sought 
regarding the issue currently on appeal.  
Unless the benefit sought on appeal is 
granted, the appellant and her 
representative should be furnished an 
appropriate supplemental statement of the 
case and afforded an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


